DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 03/15/2022, with respect to Claims 1 and 3-4 have been fully considered and are persuasive. The cancellation of Claim 3 is acknowledged. The rejection of Claims 1 and 4 under 35 U.S.C. § 103 has been withdrawn. 
Applicant’s arguments, see page 6-7, filed 03/15/2022, with respect to the rejection of Claims 1 and 4 have been fully considered and are persuasive.  The rejection of Claims 1 and 4 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 4, the applicant has argued that when viewed based on "their character as a whole" and "considered in light of the specification," rather than being oversimplified to their "gist" or "core principles," as instructed by the Federal Circuit and USPTO guidance, claims 1 and 4 are not abstract. Rather, the recited limitations of independent claim 1 improve the functioning of the "blood circulation detection apparatus" as recited by claim 1 by "detecting the blood circulation using a regular pulse wave [where the] the blood-circulation detection accuracy can be improved." (Emphasis added). The examiner respectfully contends when viewed based on "their character as a whole" and "considered in light of the specification," rather than being oversimplified to their "gist" or "core principles," as instructed by the Federal Circuit and USPTO guidance, the claims still are directed to an abstract idea, as will be explained below. 
The applicant has argued that the claimed functions of, and relationships between, the recited limitations of independent claim 1 improves the functioning of the "blood circulation detection apparatus" as recited by claim 1 by "detecting the blood circulation using a regular pulse wave [where the] the blood-circulation detection accuracy can be improved." (Emphasis added). While the examiner acknowledges this may be an improvement in prior technology (although further search and examination uncovered prior art that may anticipate this—see pertinent prior art in Conclusion section), this argument is not commensurate with the scope of the claimed invention. The examiner presumes the pulse wave may be determined as regular by the pulse wave evaluation apparatus 10 as taught on page 8, lines 2-4 of the applicant’s specification, but nowhere in the amended claims does the word “regular” appear and thus, this limitation cannot be considered as relevant to whether or not the claims are eligible under 35 U.S.C. § 101.
With this in mind, the examiner respectfully disagrees that the independent claim 1 is akin to the claims in Enfish and DDR Holdings that the Federal Circuit determined to be "directed to a specific improvement in the way computers operate" and directed to a "claimed solution [that] is necessarily rooted in computer technology in order to overcome a problem specifically arising in" that specific technology and, therefore, not abstract. The examiner respectfully notes that the claims, when considered as a whole, are not directed to a specific improvement in the way computers in general operate, but instead are directed to a claimed improvement in prior technology that utilizes computers as argued by the applicant. In other words, the claimed process does not improve the function of computing itself; rather, it uses the processing power of computing to improve something else, i.e. in this case, blood circulation detection accuracy. 
The applicant has argued that the Office provides no substantive reasoning or explanation to support the conclusion that" [t]he claim is directed to an abstract idea”, and that the concluding statement on pages 5-6 of the most recently mailed Office Action is a conclusory statement without any substantive analysis that falls well short of the requirements set forth by the USPTO for rejections under 35 U.S.C. § 101, and seriously prejudices Applicant's ability to meaningfully respond to the rejection. The Examiner respectfully acknowledges this argument and herein provides an expounded explanation of this rejection under the “Claim Rejections - 35 USC § 101” section of this Office Action. 
The applicant has argued that independent claim 1 requires processing circuitry of a blood circulation detection apparatus to operate a method as described above, which solves the detection apparatus-specific problem of easily monitoring the change in blood circulation on a daily basis and as such, the claims recite an "inventive concept." The examiner respectfully notes that limitations which can be considered to be an inventive concept, such as improvements to the functioning of a computer, or to any other technology or technical field, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, or adding a specific limitation other than what is well-understood, routine, conventional activity in the field, are not recited in the amended claims because the primary limitation the applicant is relying on in their method (detecting the blood circulation using a regular pulse wave, which is a claimed improvement to technology) is not clearly recited in the amended claims. Therefore, the examiner cannot agree that an inventive concept exists in the amended claims as-is. 
In conclusion, the examiner believes the amended claims to clearly recite an abstract idea, not recite additional elements that integrate the abstract idea into a practical application, nor recite additional elements or inventive concepts that amount to significantly more than the judicial exception when examined under the USPTO Memorandum issued on February 7, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As there are no claim limitations that use the word “means” or “step”, there are no claims being interpreted under 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A blood circulation detection apparatus…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites an apparatus for blood circulation detection, with processing circuitry configured to perform steps, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, measuring a pulse wave of a subject based on a received optical signal diffused in a body of the subject and received when an optical signal in a predetermined frequency band is emitted to the subject encompasses the user manually/mentally measuring a pulse wave based on the intensity of a visually seen optical signal diffused in the body of a subject, e.g. through a finger tip. Similarly, detecting blood circulation of the subject based on a D. C. component of the received optical signal, a blood-volume change amount of the pulse wave from a rising time of the pulse wave to a time when a first-order differentiation value of the pulse wave with time becomes maximum, and a first-order differentiation value of the blood volume change amount with time, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting or calculating blood circulation values from these specific variable values (e.g. with pen and paper). Similarly, detecting, per one beat of the measured pulse wave, a rising time of the pulse wave, a time at which the first-order differentiation value of the pulse wave with time becomes a maximum, and a maximum amplitude time of the pulse wave, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting these times of interest on a displayed graph (e.g. visually). Similarly, detecting an acceleration ratio of mean acceleration from the rising time of the pulse wave to the time when the first-order differentiation value of the pulse wave with time becomes maximum and mean acceleration from the time when the first-order differentiation value of the pulse wave with time becomes maximum to the maximum amplitude time, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting and/or calculating a ratio of accelerations from two specific time periods (e.g. visually, by graph, with pen and paper). Similarly, evaluating the pulse wave based on the acceleration ratio, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally evaluating a numerical value. Finally, detecting the blood circulation based on a value obtained by dividing a value, obtained by subtracting the blood-volume change amount of the pulse wave from 2Application No. 16/299,503Docket No.: 0137275-0000001-179-101 Amendment dated March 15, 2022 Reply to Office Action of September 15, 2021 the D. C. component of the received optical signal, by the first-order differentiation value of the blood-volume change amount with time, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating the blood circulation based on a calculation of known variable values. 
To clarify for the applicant, the examiner is interpreting that even the claim as a whole, which is a processor configuration of detecting blood circulation, to be an abstract idea that can be performed in the human mind, as the human mind is capable of taking in input from hands, eyes, and ears that detect blood pulses, optical signals, or audio signals representing measurements, and detecting blood circulation using calculations.
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The examiner acknowledges the applicant’s arguments, filed 03/15/2022, contending the recited limitations of independent claim 1 improve the functioning of the "blood circulation detection apparatus" as recited by claim 1 by "detecting the blood circulation using a regular pulse wave [where the] the blood-circulation detection accuracy can be improved." However, this argument is not commensurate with the scope of the claims because the word “regular” does not appear in the claims. Therefore, no improvement in the functioning of a computer nor improvement to other technology or technical field has been found in the claims.  Furthermore the recitations of the processing circuitry and blood detection apparatus do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 4 recites detecting the blood circulation based on the pulse wave when the acceleration ratio is equal to or less than the predetermined threshold value. As detecting the blood circulation based on the pulse wave can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter in Claims 1 and 4:  
Regarding Claim 1, the closest prior art, Qawqzeh (“Photoplethysmogram second derivative review: Analysis and applications”, attached to previous PTO-892), teaches wherein the processing circuitry is further configured to: detect, per one beat of the measured pulse wave, a rising time of the pulse wave (point a, Fig. 1), a time at which the first-order differentiation value of the pulse wave with time becomes a maximum (“Max of 1st Derivative, Fig. 2), and a maximum amplitude time of the pulse wave (point intersected by the orange line, Fig. 2). Qawqzeh also teaches a ratio of a rising time of the pulse wave with a maximum amplitude time of the pulse wave (“SDPTG analysis facilitates the distinction of 5 sequential waves, called a, b, c, d, and e waves. The relative heights of these waves (b/a, c/a, d/a, and e/a ratios)”, PPG SECOND DERIVATIVE (SDPTG)). However, neither Qawqzeh nor any other prior art teaches wherein the processing circuitry is configured to: detect an acceleration ratio of mean acceleration from the rising time of the pulse wave to the time when the first-order differentiation value of the pulse wave with time becomes maximum and mean acceleration from the time when the first-order differentiation value of the pulse wave with time becomes maximum to the maximum amplitude time; and evaluate the pulse wave based on the acceleration ratio.
Regarding Claim 1, the closest prior art, Hori (JP 2011024676 A), discloses a displacement ratio (D/P) from a rising time of the pulse wave to the time when the first-order differentiation value of the pulse wave with time becomes maximum (Element D, Fig. 2) and displacement from the rising time to the maximum amplitude time (Element P, Fig. 2). However, this ratio is not an acceleration ratio, and P is not from the time when the first-order differentiation value of the pulse wave with time becomes maximum to the maximum amplitude time. Therefore, neither Hori nor any other prior art teaches wherein the processing circuitry is configured to: detect an acceleration ratio of mean acceleration from the rising time of the pulse wave to the time when the first-order differentiation value of the pulse wave with time becomes maximum and mean acceleration from the time when the first-order differentiation value of the pulse wave with time becomes maximum to the maximum amplitude time; and evaluate the pulse wave based on the acceleration ratio.
Claim 4 has allowable subject matter by virtue of dependence on Claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Wu (CN 204723048 U), which discloses detecting a blood circulation (specifically, a pulse) using a regular rectangular wave.
See Alt et al (EP 2269502 A1), which discloses detecting a closing pressure of a blood vessel using a regular pulse wave.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791